Exhibit 10.4

COBRA ELECTRONICS CORPORATION1

2010 EQUITY INCENTIVE PLAN

STOCK AWARD AGREEMENT

Cobra Electronics Corporation, a Delaware corporation (the “Company”), hereby
grants to [            ] (the “Holder”) as of [            ] (the “Grant Date”),
pursuant to the terms and conditions of the Cobra Electronics Corporation 2010
Equity Incentive Plan (the “Plan”), an Unrestricted Stock Award (the “Award”) of
[            ] shares of the Company’s Common Stock, par value $0.331/3 per
share (“Stock”), upon and subject to the restrictions, terms and conditions set
forth in the Plan and this agreement (the “Agreement”).

1. Award Subject to Acceptance of Agreement. The Award shall be null and void
unless the Holder accepts this Agreement by executing it in the space provided
below and returning such original execution copy to the Company. As soon as
practicable after the Holder has executed this Agreement and returned it to the
Company, the Company shall cause to be issued in the Holder’s name the total
number of shares of Stock subject to the Award.

2. Additional Terms and Conditions of Award.

2.1. Investment Representation. The Holder hereby represents and covenants that
(a) any share of Stock acquired pursuant to this Award will be acquired for
investment and not with a view to the distribution thereof within the meaning of
the Securities Act of 1933, as amended (the “Securities Act”), unless such
acquisition has been registered under the Securities Act and any applicable
state securities laws; (b) any subsequent sale of any such shares shall be made
either pursuant to an effective registration statement under the Securities Act
and any applicable state securities laws, or pursuant to an exemption from
registration under the Securities Act and such state securities laws; and (c) if
requested by the Company, the Holder shall submit a written statement, in form
satisfactory to the Company, to the effect that such representation is true and
correct as of the date of any sale of any such share. As a further condition
precedent to the delivery to the Holder of any shares of Stock subject to the
Award, the Holder shall comply with all regulations and requirements of any
regulatory authority having control of or supervision over the issuance or
delivery of the shares and, in connection therewith, shall execute any documents
which the Board shall in its sole discretion deem necessary or advisable.

 

 

1 

Non-Employee Director Award.



--------------------------------------------------------------------------------

2.2. Compliance with Applicable Law. The Award is subject to the condition that
if the listing, registration or qualification of the shares of Stock subject to
the Award upon any securities exchange or under any law, or the consent or
approval of any governmental body, or the taking of any other action is
necessary or desirable as a condition of, or in connection with, the delivery of
shares hereunder, the shares of Stock subject to the Award shall not be
delivered, in whole or in part, unless such listing, registration,
qualification, consent, approval or other action shall have been effected or
obtained, free of any conditions not acceptable to the Company. The Company
agrees to use reasonable efforts to effect or obtain any such listing,
registration, qualification, consent, approval or other action.

2.3. Delivery of Stock. The Company shall deliver or cause to be delivered to
the Holder the shares of Stock. The Company shall pay all original issue or
transfer taxes and all fees and expenses incident to such delivery.

2.4. Award Confers No Rights to Continued Service. In no event shall the
granting of the Award or its acceptance by the Holder, or any provision of the
Agreement, give or be deemed to give the Holder any right to continued service
as a director of the Company.

2.5. Interpretation. Any dispute regarding the interpretation of this Agreement
shall be submitted by the Holder or by the Company forthwith to the Committee
for review. The resolution of such a dispute by the Committee shall be final and
binding on all parties.

2.6. Successors and Assigns. The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement shall inure to the
benefit of the successors and assigns of the Company. This Agreement shall be
binding upon the Holder and his or her heirs, executors, administrators,
successors and assigns.

2.7. Notices. All notices, requests or other communications provided for in this
Agreement shall be made, if to the Company, to Cobra Electronics Corporation,
Attn: Corporate Secretary, 6500 West Cortland Street, Chicago, IL 60707, and if
to the Holder, to the last known mailing address of the Holder contained in the
records of the Company. All notices, requests or other communications provided
for in this Agreement shall be made in writing either (a) by personal delivery,
(b) by facsimile or electronic mail with confirmation of receipt, (c) by mailing
in the United States mails or (d) by express courier service. The notice,
request or other communication shall be deemed to be received upon personal
delivery, upon confirmation of receipt of facsimile or electronic mail
transmission or upon receipt by the party entitled thereto if by United States
mail or express courier service; provided, however, that if a notice, request or
other communication sent to the Company is not received during regular business
hours, it shall be deemed to be received on the next succeeding business day of
the Company.

2.8. Governing Law. This Agreement, the Award and all determinations made and
actions taken pursuant hereto and thereto, to the extent not governed by the
laws of the United States, shall be governed by the laws of the State of
Delaware and construed in accordance therewith without giving effect to
principles of conflicts of laws.

2.9. Agreement Subject to the Plan. This Agreement is subject to the provisions
of the Plan and shall be interpreted in accordance therewith. The Holder hereby
acknowledges receipt of a copy of the Plan.

2.10. Entire Agreement. This Agreement and the Plan constitute the entire
agreement of the parties with respect to the subject matter hereof and supersede
in their entirety all prior undertakings and agreements of the Company and the
Holder with respect to the subject matter hereof, and may not be modified
adversely to the Holder’s interest except by means of a writing signed by the
Company and the Holder.



--------------------------------------------------------------------------------

2.11. Partial Invalidity. The invalidity or unenforceability of any particular
provision of this Agreement shall not affect the other provisions hereof and
this Agreement shall be construed in all respects as if such invalid or
unenforceable provision was omitted.

2.12. Amendment and Waiver. The provisions of this Agreement may be amended or
waived only by the written agreement of the Company and the Holder, and no
course of conduct or failure or delay in enforcing the provisions of this
Agreement shall affect the validity, binding effect or enforceability of this
Agreement.

2.13. Counterparts. This Agreement may be executed in two counterparts each of
which shall be deemed an original and both of which together shall constitute
one and the same instrument.

 

COBRA ELECTRONICS CORPORATION

By:

   

Accepted this             day of             , 20            

 

 